Citation Nr: 1817768	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-27 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for larynx cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for tinnitus and larynx cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss preexisted military service.

2. The Veteran's bilateral hearing loss was not aggravated beyond the natural progression as a result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation for the Veteran's pre-existing bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with a 38 U.S.C. § 5103(a)-compliant notice in October 2012.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran asserts service connection for bilateral hearing loss.  Specifically, the Veteran asserts that he did not have any hearing problems prior to military service and that his hearing loss resulted from traumatic noise exposure associated with loud jet engines without the use of hearing protection as well as combat related noise exposure.

1. Factual Background

Initially, the Board notes that the Veteran served between 1967 and 1970.  The Board further notes that for audiograms conducted between January 1, 1967 and December 31, 1970, it is unclear whether thresholds recorded used American Standard Association (ASA) units, or International Standards Organization/ American National Standards Institute (ISO-ANSI) units, unless clearly indicated.  A review of the service related audiological testing does not indicate which standards were used.  As such, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

The Veteran's service treatment records (STRs) include a July 1967 enlistment examination which shows the Veteran was diagnosed with bilateral high frequency hearing loss in both ears.  The Veteran reported ENT trouble and denied any hearing loss.  The following audiometric testing results were noted:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
45
LEFT
5
5
15
45
35

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
50
LEFT
20
15
25
55
40

Another July 1967 examination shows the following audiometric testing results:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
15
LEFT
10
5
15
-
45

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
-
20
LEFT
25
15
25
-
50

A November 1967 examination shows the Veteran denied any ENT trouble or hearing loss.  The following audiometric testing results were noted:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
40
55
LEFT
0
-5
-5
20
50

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
50
60
LEFT
15
5
5
30
55

In October 1969, the Veteran complained of pain, drainage and loss of hearing in his right hear.  He was diagnosed and treated for externa otitis.

A February 1970 examination shows the Veteran denied any ENT trouble or hearing loss.  The following audiometric testing results were noted:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
5
LEFT
0
-10
-10
-
-10

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
10
LEFT
15
0
0
-
-5

A June 1970 separation examination shows the Veteran denied any ENT trouble or hearing loss.  The following audiometric testing results were noted:

ASA Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
5
LEFT
0
-10
-10
-
10

ISO-ANSI Standard



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
10
LEFT
15
0
0
-
-5

The Veteran underwent a VA examination in June 2013.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
70
70
LEFT
10
15
70
75
80

Speech discrimination scores were 92 percent for the right ear and 88 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted the Veteran's in-service military occupational specialty (MOS) was aircraft repairman and thus conceded highly probable moderate acoustic trauma.  The examiner also noted that the Veteran reported combat related service.  No other in-service acoustic trauma was noted.  The examiner noted the Veteran's enlistment examination documented pre-existing bilateral hearing loss.  The examiner further noted that another hearing examination conducted shortly after enlistment found normal hearing in the right ear and moderate hearing loss in the left ear.  In addition, the examiner noted other in-service audiometric testing which revealed hearing loss as well as normal hearing.  Normal hearing was also noted on the Veteran's separation examination.  Based on the totality of the STRs, the examiner determined that there was no objective evidence of aggravation of onset of hearing loss during military service.  The examiner also stated that the Veteran reported civilian/recreational noise exposure including hunting, riding a 4 wheeler and use of a circular saw with hearing protection.  Based on a report of post service noise exposure, the examiner opined that the hearing loss was "less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology."

In September 2013, a private audiologist noted the Veteran had a history for hearing loss.  The audiologist noted that the condition was thought to be due to intense noise exposure during service, including exposure to loud jet engine noises without hearing protection.  In addition, the audiologist noted no indication of civilian exposure to hazardous noise levels.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in the left ear and moderately severe to severe sensorineural hearing loss in the right ear.  The audiologist opined that it was "more likely than not that [the Veteran's] hearing loss ... resulted from exposure to hazardous noise during military service."

In a November 2014 statement, the Veteran disagreed with the RO's determination that service connection for bilateral hearing loss was not warranted.  Specifically, the Veteran asserted that the RO erred by not considering the private medical opinion in which an audiologist provided a positive nexus between the current bilateral hearing loss diagnosis and service.  The Veteran further asserted that the RO erred by finding that the private medical opinion was not probative because it could not determine if the audiologist used the Maryland CNC standard during diagnostic testing.  In addition, the Veteran found the rationale supporting the VA examiner's negative nexus opinion inadequate.  Specifically, the Veteran noted the examiner's finding that his current hearing loss was more than likely due to post-service noise exposure lacking because the examiner did not identify any post-service noise exposure.

Lastly, during a July 2017 Travel Board hearing, the Veteran testified that he did not have any hearing problems prior to military service.  During service, he noted that he worked as an aircraft crew chief.  He further testified that the aircraft he worked on did not have mufflers and he was not provided any hearing protection.  The Veteran also testified that during his deployment to Vietnam he was exposed to artillery noise every day for a couple months.  As a result, he asserted that environmental noise exposure during service contributed to his current hearing loss.  

2. Legal Analysis 

After a review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran was diagnosed with bilateral high frequency hearing loss in both ears at the time of his enlistment into active duty service.  This diagnosis was supported by the enlistment audiogram showing a pure tone threshold of 45 dB at 4000 Hz in the right ear, and 45 dB at 3000 Hz in the left ear if utilizing the ASA standard.  If utilizing ISO-ANSI standard, the pure tone threshold at 4000 Hz for the right ear would be 50 dB.  Additionally, pure tone thresholds would be 55 dB at 3000 Hz and 40 dB at 4000 Hz for the left ear.  Therefore, for VA purposes bilateral hearing loss was noted at service examination, and the presumption of soundness does not apply to the bilateral hearing loss.

For service connection claims involving a preexisting injury or disease, 38 U.S.C. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board first notes that the Veteran did not participate in combat.  He neither received any awards or decorations indicative of combat, nor worked in an MOS that would be expected to involve combat.  Rather, he was in a combat zone, which does not invoke the provisions of 38 U.S.C.A. § 1154(b).  Consequently, the Veteran is not presumed to have experienced acoustic trauma and resulting injury, and the Board does not otherwise find the Veteran experienced acoustic trauma during service.

Turning to the medical evidence concerning any aggravation of bilateral hearing loss in service, the Board finds the June 2013 VA examination the most probative evidence of record.  The examiner reviewed the claims file including the in-service audiometric testing.  The examiner also noted the Veteran's lay statements asserting in-service acoustic noise trauma due to his in-service MOS as an aircraft repairman and combat related noise exposure.  The examiner also noted the Veteran's reports of post-service recreational traumatic noise exposure due to hunting, 4 wheeling and use of a circular saw with hearing protection.  Based on a review of the record, the examiner concluded that there was no objective evidence of aggravation of hearing loss during military service.  

The Board notes that this opinion is supported by the STRs which show markedly improved audiological evaluations during the February and June 1970 examinations; the Veteran's final year of service.  Additionally, the VA examiner's opinion is bolstered by the Veteran's contemporary reports during service which show he denied any hearing loss during each examination, including the separation examination.
 
The Board recognizes the September 2013 private audiological nexus opinion in which an audiologist opined that it was "more likely than not" that the bilateral hearing loss resulted from exposure during active duty service.  The Board further recognizes the Veteran's assertion that the RO erred by not considering the private medical opinion on the basis that it could not determine whether the audiological testing was conducted using the Maryland CNC.  However, the Board finds this point moot as the question on appeal is whether the preexisting hearing loss was aggravated during service; an opinion not provided by the private audiologist.  Accordingly, the June 2013 VA examination report is the only medical opinion of record as to aggravation.

The Board further finds that the Veteran's assertion that the VA examiner failed to identify any post-service noise exposure without merit as the VA examination report clearly shows the examiner included the Veteran's reported post-service noise exposure as noted above.

The Board also recognizes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while the Veteran can competently report the onset and continuity of hearing loss symptoms, he has not provided any lay statements as to aggravation.  Instead, the Veteran testified that he did not have any bilateral hearing loss prior to service, a claim that is contradicted by his enlistment examination.  Accordingly, the lay statements of record only assert that the bilateral hearing loss began during active duty service, not that the condition was aggravated by service related acoustic trauma.

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the June 2013 VA examination report which found his preexisting bilateral hearing loss was not aggravated by his active duty service.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale.  Importantly, there is no competent medical evidence to the contrary.

Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran an adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the Veteran's service connection claim for tinnitus, the June 2013 VA examiner opined that tinnitus was at least as likely as not a symptom associated with the diagnosed hearing loss.  As noted above, hearing loss was noted upon the Veteran's entry to service.  While the examiner noted that the Veteran's hearing loss was not aggravated during service, the examiner did not address whether symptoms of the Veteran's tinnitus began during service.  The Board noted that a September 2013 private audiologist opined that it was "more likely than not that [the Veteran's] hearing loss and tinnitus resulted from exposure to hazardous noise during military service."  However, this opinion was based upon a finding that the Veteran's hearing loss began during service.  As noted above, the bilateral hearing loss clearly and unmistakable preexisted service.  Therefore, the private audiologist's opinion is based on an inaccurate factual predicate.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Therefore, the Board finds that the claims file should be returned to the examiner who conducted the June 2013 VA audiological examination, and that an addendum medical opinion addressing the nature and etiology of the Veteran's tinnitus should be provided.

With regard to the service connection claim for larynx cancer, the Veteran underwent a VA examination in July 2013.  The Veteran was diagnosed with leukoplakia of the left vocal cord.  The Veteran reported being diagnosed with head and neck cancer in 2008.  A December 2008 status post excision of the left neck deep cervical lymph nodes revealed invasive squamous cell carcinoma.  The examiner noted the Veteran was treated for head and neck cancer of "unknown primary."  The neoplasm was noted as malignant for which the Veteran completed treatment including surgery, radiation therapy and antineoplastic chemotherapy.  Xerostomia was noted as a residual condition.  Endoscopy studies were negative for nasal and laryngeal conditions.   The Board notes that no etiological opinion was provided.

VA medical records contain an October 2014 note from the Veteran's treating physician, Dr. EG, who stated there was a "high probability that his cancer has been caused by his known exposure to Agent Orange."  No rationale was provided in connection with this statement.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).  

Note 1 to section 3.309(e) provides that "the term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  Note 2 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  In addition, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed larynx cancer is not listed in 38 C.F.R. § 3.309(e) as a disease recognized by VA regulations as being presumptively associated with herbicide exposure.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, in October 2014 a VA physician noted a "high probability" that the claimed condition was caused by herbicide exposure.  However, a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

In consideration that the evidence of record includes a VA medical record noting a possible correlation between the diagnosed larynx cancer and exposure to herbicides, and in additional consideration that the July 2013 VA examiner did not provide an opinion as to etiology, the Board finds that a VA examination is necessary to properly adjudicate this issue on appeal.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, refer the Veteran's claims file to the VA examiner who provided the June 2013 VA examination for the service connection claim for tinnitus.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   

The examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the diagnosed tinnitus is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed larynx cancer.

The examiner should provide the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed larynx cancer is etiologically related to service, to include as secondary to herbicide exposure?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


